Citation Nr: 1337355	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-42 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his cousin, and a Post Commander of the Philippine Veterans Federation


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2011, the appellant, his cousin, and a Post Commander of the Philippine Veterans Federation testified during a Videoconference Board hearing.  A copy of the hearing transcript is associated with the claims file.

A January 2012 Board decision denied the appellant's claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court's March 2013 Memorandum Decision vacated the Board's January 2012 decision and remanded the appellant's claim to the Board for further proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In October 2013, prior to the promulgation of a decision on the appeal of whether the appellant has legal entitlement to a one-time payment from the FVEC Fund, the appellant requested that the appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of whether the appellant has legal entitlement to a one-time payment from the FVEC Fund have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an October 2013 written statement, the appellant withdrew the appeal regarding the issue of whether the appellant has legal entitlement to a one-time payment from the FVEC Fund and therefore, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim of whether the appellant has legal entitlement to a one-time payment from the FVEC Fund, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


